Citation Nr: 1202958	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for multiple lipomas and sebaceous cysts. 


WITNESSES AT HEARING ON APPEAL

The Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from January 1968 to October 1989.  

This appeal comes before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of the RO in St. Petersburg, Florida.

In June 2011, the Veteran and his spouse presented testimony at a Board hearing that was chaired by the undersigned Veterans Law Judge seated at the RO.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board remanded this claim for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claim listed above, the Board also denied a claim for an increased disability rating for hearing loss, on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's multiple lipomas and sebaceous cysts have been manifested by multiple lipomas without sebaceous cysts, without scarring, and without impairment of function, with less than 20 percent coverage of the entire body, less than 20 percent coverage of exposed areas, and no requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.



CONCLUSION OF LAW

The criteria for an increased disability rating, higher than 10 percent, for multiple lipomas and sebaceous cysts have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806, 7819 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased disability rating for multiple lipomas and sebaceous cysts, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the CAVC that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony, as well as that of his spouse.

In addition, the Veteran was afforded a VA examination as to the current severity of his skin disability.  This examination was adequate because it was performed by a medical professional based on acknowledged review of claims file, discussion of pertinent evidence in the claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the examination findings addressed the pertinent rating criteria, and the conclusions reached and diagnoses reported are consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Remand Compliance

As noted above, this claim involves a prior remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by scheduling the Veteran for an appropriate VA examination in September 2011 to determine the current manifestations and severity of his service-connected multiple lipomas, sebaceous cysts, and (then) epigastric hernia.  According to the examiner, the relevant documents in the claims file were made available to and were reviewed by her.  

The VA examiner in September 2011 provided findings that address all pertinent diagnostic codes, including codes for rating scars and Diagnostic Code 7806, and provided an estimation of the percentage of the entire body or exposed areas that are affected.  The VA examiner also addressed whether the epigastric hernia identified by the December 2008 examiner is in fact one of the lipomas or cysts, as the Veteran contends.  She found no epigastric hernia to be present.  Accordingly, as substantial compliance has been achieved, there is no reason for corrective action.

Analysis of Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

In a September 1998 rating decision, the RO granted service connection and assigned an initial 10 percent rating for "multiple lipomas, sebaceous cysts, and epigastric hernia," pursuant to Diagnostic Code 7819, effective September 17, 1997.  The January 2009 rating decision denied an increased disability rating, in excess of 10 percent.  Because service connection for epigastric hernia as part of this disability has been in effect for more than 10 years, the grant of service connection that included epigastric hernia is protected and will not be disturbed; that is, service connection for epigastric hernia is not being severed by the Board's rating action recognizing a change of diagnosis to lipomas of the previously diagnosed epigastric hernia.  38 U.S.C.A. § 1159 (West 2002).  

Moreover, neither is the rating for the service-connected multiple lipomas, sebaceous cysts, and epigastric hernia affected by the change of diagnosis.  For rating purposes, such a change of diagnostic code is permissible, provided the change of diagnosis is guided by the goal of continued etiology, and the adjudicator considers the repercussion upon a current rating when such a change of previous diagnosis is made.  See 38 C.F.R. § 4.13 (2011).  The Board notes initially that, although the service-connected disability under evaluation includes an epigastric hernia, the lipoma the Veteran indicated he believed to be a hernia has been determined by the September 2011 VA examiner to in fact be a lipoma and not an epigastric hernia.  The Board has considered the notation of the May 1998 VA examiner, which was the basis of the inclusion of an epigastric hernia in the service-connected rating; however, that examiner's opinion was actually inconclusive.  The examiner reported that the Veteran "may" have a small epigastric hernia.  The examiner also acknowledged that the lesion may be a cyst, lipoma, or "some such thing."  Similarly, the December 2008 VA examiner identified a "possible" epigastric hernia.  

Based on the uncertainty expressed by the May 1998 and December 2008 examiners as to whether the Veteran in fact had an epigastric hernia, the Board finds the opinion of the September 2011 examiner, that what the Veteran has is actually another lipoma, to be more persuasive.  The September 2011 examiner expressed no uncertainty, but found that there was no epigastric hernia, and reasoned that the lesion previously identified as an epigastric hernia does not have the characteristics of a hernia - namely absent protuberance in standing position or with valsalva, not reducible - and has the same consistency and other characteristics of a lipoma.  For these reasons, and based on the evidence deemed most persuasive, the Board finds that there are no epigastric hernias present, and the Veteran's lipomas in the anatomical location of what was thought to be the epigastric hernia will be rated along with all other lipomas.  

The Board notes that the schedule for rating disabilities of the skin was amended effective September 23, 2008.  As the Veteran filed his claim for an increased rating in June 2008, there are two versions of the rating schedule which must be considered.  VA's General Counsel has interpreted applicable law and regulations as requiring that, when a provision of the VA rating schedule is amended while a claim for an increased rating is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011).  

In the proceeding discussion, the Board will refer to the amended regulations as "current" and the pre-amended rating provisions as "former" even though the pre-amended regulations may still be applied.  Both the current and former versions of Diagnostic Code 7819 direct the rater to rate as disfigurement of the head, face, or neck, or scars, or impairment of function (Diagnostic Codes 7800-7805).  

The Board finds that, while there are differences in the versions of Diagnostic Code 7800, both versions apply to the head, face, or neck.  In light of the anatomical location of the affected skin in this case, which does not involve the head, face, or neck, neither version of Diagnostic Code 7800 is applicable.  

The current Diagnostic Code 7801 is applicable to scars not of the head, face, or neck, that are deep and nonlinear.  The former version applied to scars other than head, face, or neck, that are deep or that cause limited motion.  Here, the evidence shows, that the skin lesions do not approximate deep scars.  The September 2011 examiner in fact found no scarring to be present.  There is no suggestion that the lesions cause limited motion.  The September 2011 examiner found no limitation of function.  Therefore, Diagnostic Code 7801 is not appropriate.  

Neither version of diagnostic Code 7802 provides for a rating higher than 10 percent.  In addition, the current version of that code is applicable to nonlinear scars.  And, as noted above, the Veteran's lesions do not involve scarring.  Accordingly, that code is not appropriate.

The former version of Diagnostic Code 7803 also provided a maximum 10 percent rating.  That code has been omitted from the current version. 

The former version of Diagnostic Code 7804 is applicable to scars that are superficial and painful on examination.  A superficial scar was defined as one not associated with underlying soft tissue damage.  A 10 percent rating was the maximum rating assignable under that version of the code.  The current version of Diagnostic Code 7804 is applicable to scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Here, the evidence does not suggest and the Veteran does not contend that he experiences frequent loss of covering of skin over any of the lesions.  

The Board acknowledges that some of the lesions have been described by the Veteran as painful.  He has also described itching.  Nevertheless, the September 2011 examiner specifically found that there was no scarring as a result of the disability.  Based on the Veteran's description of the lesions and those of the September 2011 examiner, the Board finds that a rating in accordance with painful scarring is not as appropriate as a rating under Diagnostic Code 7806.  That code will be addressed below.  This finding is underscored by the transient nature of any particular lesion - as differentiated from a scar.  The total number of lesions has differed markedly between different examinations.  Thus, to assign a rating under a diagnostic code that rates based on the specific number of painful scars in a case of lesions which may or may not be present from one examination to the next does not appear to be what is contemplated by the rating schedule.  Rather, Diagnostic Code 7806, which rates in accordance with generalized involvement of the skin, appears to more appropriately comprehend the nature and extent of the Veteran's service-connected skin disability.  

The Board notes that the current Diagnostic Code 7805 contemplates other disabling effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, 7804.  As none of those codes is appropriate to evaluate the Veteran's lesions, Diagnostic Code 7805 is also not appropriate.  The former version applies to limitation of function.  As noted above, the evidence does not show that the Veteran's lesions cause limitation of function, and the September 2011 examiner found that they do not.  

The Board thus turns to Diagnostic Code 7806.  Under both versions of that code, a 10 percent rating is assignable where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assignable where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2011). 

The report of VA examination in December 2008 reveals what was described as an asymptomatic condition, with no pain or scarring.  A total of 8 lipomas were noted on the abdomen, upper arms, upper thighs, and back.  The examiner noted a lipoma of the right upper quadrant measuring 3 x 1.5 centimeters, a lipoma of the right upper quadrant, that measured 3 x 1 centimeters, a lipoma slightly adjacent to previous one and proximal to the midline measuring 2.5 x 1.5 centimeters, a lipoma toward the umbilicus measuring 2 x 1 centimeters, a lipoma of the left upper arm distal to the olecranon measuring 1 centimeter, a lipoma of the right forearm measuring 1 centimeter, lipomas of the left and right anterior upper thigh measuring 1 centimeter, and a lipoma of the left lower back measuring less than 1 centimeter.  

The report of VA examination in September 2011 reveals an estimated total body coverage of lipomas of 8 percent.  Total exposed body coverage was .15 percent.  The examiner found that all the lumps are actually lipomas.  There were no cysts, epigastric hernias, or scars related to any other skin conditions.  The examiner also noted that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The examiner found no limitation of function due to the service-connected skin disability.  There was no incapacitation in the previous 12 months due to the skin disability, and no effect on activities of daily life.

Specifically, the September 2011 examiner found two lipomas on the left upper arm, 1 centimeter in diameter each, and one on the left volar forearm measuring 1.5 centimeters, one in the right upper arm measuring 0.5 centimeters in diameter, and on the right antecubital fossa measuring 2 centimeters.  On the lower extremities, the examiner found one lipoma on each upper anterior thigh.  On the chest, the examiner found 2 lipomas on the right upper lateral chest wall, both 1 centimeter in diameter, a 1.5 centimeter lipoma along the right lower rib cage in midclavicular line, a 3.5 x 2.5 centimeter lipoma on the right lateral lower rib cage, one on the left chest wall inferior to the left breast measuring 1 centimeter in diameter, and another on the lower lateral left chest wall measuring 2.5 x 0.8 centimeters.  

On the back, the September 2011 VA examiner found a 1 x 0.5 centimeter lipoma on the left flank, and one 0.5 centimeter in diameter on the right flank.  In the right upper abdomen, the examiner found a 2.3 x 1.2 centimeter lipoma, a 0.5 centimeter lipoma, a 2.5 x 1.5 centimeter lipoma, a 3.5 x 2 centimeter lipoma, two measuring 1.5 centimeters in diameter, two measuring 2.5 x 1 centimeters, and a cluster of tiny lumps measuring 2.5 centimeters in diameter, a lipoma in the left abdomen measuring 3 centimeters and another measuring 1 centimeter.  The VA examiner also found a lipoma close to the midline, superior to the umbilicus, measuring 3.5 x 2.6 centimeters, previously labeled as epigastric hernia.  In the suprapubic area the examiner found two 1 centimeter lipomas and some barely palpable tiny masses that were not measurable in the left inguinal region.  

Based on evidence indicating coverage of less than 20 percent of the entire body and less than 20 percent of exposed areas, as well as no systemic therapy required during the past 12-month period, the Board finds that the criteria for a rating higher than 10 percent are not met for any period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board acknowledges that, in the notice of disagreement, the Veteran reported disfigurement of the abdomen; however, this is not probative of a higher rating, as the rating schedule does not provide for any particular rating based on disfigurement unless such disfigurement is of the head, face, or neck.  See Diagnostic Code 7800.

The Board also acknowledges that the Veteran's wife is a retired nurse, and she reported in written argument more than 30 lesions on the trunk.  She testified at the hearing that there were more than 50 lesions.  This is roughly consistent with the findings of the September 2011 examiner.  In February 2009, the Veteran reported 20 lumps on the stomach, 3 or 4 on lower abdomen, 2 or 3 on the upper thigh of each leg, 1 on the left forearm, 1 on the underside of upper left arm, 1 on the upper side of the left forearm, 1 on the left elbow, and 3 or 4 on the lower back.  While the precise number and location differs from the September 2011 examiner, they are roughly consistent.  

Nevertheless, the percentage of body coverage is the determining factor under Diagnostic Code 7806.  The Veteran's wife testified that 70 percent of the Veteran's body was covered in lesions.  This differs markedly from the finding of the September 2011 examiner of 8 percent total body coverage and .15 percent exposed area coverage.  In this case, the Board finds that, based on the number of lesions reported by the September 2011 examiner, the Veteran, and the Veteran's wife, as well as their approximate size, the September 2011 examiner's assessment of 8 percent total body coverage appears to be a more reasonable estimate than 70 percent.  

The competence of the Veteran's wife to make such an estimate is not at issue.  Rather, given the small size of the average lesion described, even assuming the highest number of lesions reported, and assuming a few of the lesions are larger than average, the total body coverage could not be as high as 70 percent.  

The Board notes that the Veteran and his wife have reported that the December 2008 VA examiner specifically told them that the lesions are related to Agent Orange exposure.  The Board simply notes that the etiology of the skin disability is not in question, and the fact that the lesions are a service-connected disability is acknowledgment that the lesions resulted from the Veteran's service.  The question at hand is one of rating the severity of the skin disability, and not a determination of the cause or onset of the disability.  

In sum, the clinical evidence demonstrates that the total body coverage of the affected area is about 8 percent, which is less than the 20 percent required for a 30 percent rating, and that systemic therapy such as corticosteroids or other immunosuppressive drugs is not required.  As such, the rating schedule does not provide for a rating higher than 10 percent for any period.  For these reasons, the Board finds that the weight of the evidence is against a finding of an increased disability rating in excess of 10 percent for multiple lipomas and sebaceous cysts.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected skin disability.  The criteria specifically provide for ratings based on the presence of widespread lesions.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An disability rating in excess of 10 percent for multiple lipomas and sebaceous cysts is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


